

116 SRES 584 ATS: To constitute the majority party's membership on certain committees for the One Hundred Sixteenth Congress, or until their successors are chosen.
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 584IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTIONTo constitute the majority party's membership on certain committees for the One Hundred Sixteenth Congress, or until their successors are chosen.That the following shall constitute the majority party's membership on the following committee for the One Hundred Sixteenth Congress, or until their successors are chosen:Select Committee on Intelligence: Mr. Rubio (Chair), Mr. Burr, Mr. Risch, Ms. Collins, Mr. Blunt, Mr. Cotton, Mr. Cornyn, Mr. Sasse.